 


109 HR 100 IH: Citizens and Legal Immigration Act
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 100 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Dreier (for himself and Mr. Sensenbrenner) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Immigration and Nationality Act to modify provisions relating to judicial review of orders of removal. 
 
 
1.Short titleThis Act may be cited as the Citizens and Legal Immigration Act. 
2.Judicial review of orders of removal 
(a)In generalSection 242 of the Immigration and Nationality Act (8 U.S.C. 1252) is amended— 
(1)in subsection (a)— 
(A)in paragraph (2)— 
(i)in subparagraph (A), by inserting (statutory or nonstatutory), including section 2241 of title 28, United States Code, or any other habeas corpus provision, and sections 1361 and 1651 of such title after Notwithstanding any other provision of law; 
(ii)in each of subparagraphs (B) and (C), by inserting (statutory or nonstatutory), including section 2241 of title 28, United States Code, or any other habeas corpus provision, and sections 1361 and 1651 of such title, and except as provided in subparagraph (D) after Notwithstanding any other provision of law; and 
(iii)by adding at the end the following: 
 
(D)Judicial review of certain legal claimsNothing in subparagraph (B) or (C) shall be construed as precluding review of constitutional claims or pure questions of law raised upon a petition for review filed with an appropriate court of appeals in accordance with this section.; and 
(B)by adding at the end the following: 
 
(4)Claims under the united nations conventionNotwithstanding any other provision of law (statutory or nonstatutory), including section 2241 of title 28, United States Code, or any other habeas corpus provision, and sections 1361 and 1651 of such title, a petition for review filed with an appropriate court of appeals in accordance with this section shall be the sole and exclusive means for judicial review of any cause or claim under the United Nations Convention Against Torture and Other Forms of Cruel, Inhuman, or Degrading Treatment or Punishment, except as provided in subsection (e). 
(5)Exclusive means of reviewNotwithstanding any other provision of law (statutory or nonstatutory), including section 2241 of title 28, United States Code, or any other habeas corpus provision, and sections 1361 and 1651 of such title, a petition for review filed with an appropriate court of appeals in accordance with this section shall be the sole and exclusive means for judicial review of an order of removal entered or issued under any provision of this Act, except as provided in subsection (e). For purposes of this Act, in every provision that limits or eliminates judicial review or jurisdiction to review, the terms judicial review and jurisdiction to review include habeas corpus review pursuant to section 2241 of title 28, United States Code, or any other habeas corpus provision, sections 1361 and 1651 of such title, and review pursuant to any other provision of law (statutory or nonstatutory).; 
(2)in subsection (b)— 
(A)in paragraph (3)(B), by inserting pursuant to subsection (f) after unless; and 
(B)in paragraph (9), by adding at the end the following: Except as otherwise provided in this section, no court shall have jurisdiction, by habeas corpus under section 2241 of title 28, United States Code, or any other habeas corpus provision, by section 1361 or 1651 of such title, or by any other provision of law (statutory or nonstatutory), to review such an order or such questions of law or fact.; and 
(3)in subsection (g), by inserting (statutory or nonstatutory), including section 2241 of title 28, United States Code, or any other habeas corpus provision, and sections 1361 and 1651 of such title after notwithstanding any other provision of law. 
(b)Effective dateThe amendments made by subsection (a) shall take effect upon the date of the enactment of this Act and shall apply to cases in which the final administrative removal order was issued before, on, or after the date of the enactment of this Act. 
(c)Transfer of casesIf an alien’s case, brought under section 2241 of title 28, United States Code, and challenging a final administrative removal order, is pending in a district court on the date of the enactment of this Act, then the district court shall transfer the case (or the part of the case that challenges the removal order) to the court of appeals for the circuit in which a petition for review could have been properly filed under section 242 of the Immigration and Nationality Act (8 U.S.C. 1252), as amended by this section. The court of appeals shall treat the transferred case as if it had been filed pursuant to a petition for review under such section 242, except that subsection (b)(1) of such section shall not apply. 
 
